Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 17, 2016

                                       No. 04-16-00441-CV

                 Nasser NAKISSA, as Trustee of the Nasser Nakissa Family Trust,
                                          Appellant

                                                 v.

                                Maxine Elizabeth Schuritz KORUS,
                                            Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CI07505
                         The Honorable Richard E. Price, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On November 7, 2016, appellant filed a motion for reconsideration of our October 19,
2016 memorandum opinion and order dismissing this appeal. We construe appellant’s motion as
a motion for rehearing. “A motion for rehearing may be filed within 15 days after the court of
appeals’ judgment or order is rendered.” TEX. R. APP. P. 49.1. Appellant’s motion for rehearing
is untimely. Furthermore, appellant, who received notice of this court’s October 19, 2016
memorandum opinion and order, has not notified this court of any change of address during the
pendency of this appeal. Appellant’s motion for rehearing is denied.

           It is so ORDERED on November 17, 2016.
                                                      PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court